              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

(1) THE UNITED STATES OF AMERICA                 §
For the Use and Benefit of                       §
TTG ELECTRIC CO., INC.                           §
                                                 §
vs.                                              §   CIVIL ACTION NO. 5:19-CV-01032
                                                 §
(2) SOLIS CONSTRUCTORS, INC. and                 §
(3) TRAVELERS CASUALTY AND                       §
SURETY COMPANY OF AMERICA                        §


                                           Complaint


       Plaintiff, The United States of America, for the use and benefit of TTG Electric Co., Inc.

(“TTG”), for its complaint against the Defendants Solis Constructors, Inc. (“Solis”) and

Travelers Casualty and Surety Company of America (“Travelers”), states as follows:

                                  I.    Jurisdiction and Venue

       1.      Jurisdiction is conferred under 40 U.S.C. § 3131, as this is a civil action arising

under the laws of the United States, commonly referred to as the Miller Act, 40 U.S.C. § 3131, et

seq.

       2.      Venue is proper pursuant to 40 U.S.C. § 3133(b)(3)(B) because the Western

District of Texas, San Antonio Division, is the federal district in which the contracts at issue in

this case were to be performed.

       3.      Jurisdiction for additional actions contained within this pleading is conferred upon

this Court under the doctrine of pendent jurisdiction and 28 U.S.C. § 1367(a) and pursuant

thereto, TTG would show that, although its causes of action against Solis are separate and

independent causes of action, they are based on substantially the same operative facts as TTG’s



[11390.001/1245319/1]                       Page 1 of 6                                   Complaint
              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 2 of 6



Miller Act claim. As a matter of convenience and fairness to the parties hereto, this Court should

assume and exercise jurisdiction over all its claims asserted herein so that the whole case may be

tried at one time.

                                          II.        Parties

        4.      Plaintiff TTG is a corporation duly authorized and engaged in business under the

laws of the State of Texas.

        5.      Defendant Solis is a corporation formed and existing under the laws of the State

of Texas, where it can be served with process by serving its registered agent, J. Edward

Lowenberg, at 9100 United Dr., Ste. 106, Austin, TX 78758-7716; or through any of its

corporate officers.

        6.      Defendant Travelers is an insurance company licensed and authorized to act as

surety or guarantor of bonds. Travelers may be served with process by serving its agent,

Corporation Service Company, at 211 E 7th St., Ste 620, Austin, TX 78701-3218.

                                   III.    Statement of Facts

        7.      This case arises from disputes in connection with the Unaccompanied Enlisted

Personnel Housing construction project located at Fort Sam Houston, Texas, believed to be

federal project/contract no. W9126G-14-D-0050-0004 (“Project”).

        8.      The United States of America (“Owner”) entered into a contract with Solis

whereby Solis agreed to perform the general construction work for the Project.

        9.      Solis procured a payment bond in connection with the Project (“Bond”) from

Travelers.




[11390.001/1245319/1]                           Page 2 of 6                              Complaint
              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 3 of 6



        10.    Solis, in turn, entered into a subcontract with TTG. Pursuant to the subcontract,

TTG furnished and installed demolition, sitework, utilities, and related labor and materials

(“Labor and Materials”) on the Project in exchange for payment to be made to TTG by Solis.

        11.    TTG fully performed, or in the alternative, substantially performed all of the work

which is the subject of the subcontract between TTG and Solis through the time that Solis was

terminated on the Project.

        12.    Despite TTG performing its obligations pursuant to the subcontract with Solis,

Solis failed to make payment to TTG as agreed. As of the filing of this document, TTG has not

been paid for the Labor and Materials provided to Solis in the principal amount of at least

$25,319.80, exclusive of interest, costs, and fees.

                             IV.   Claim against Solis and Travelers

        13.    The allegations stated above are incorporated herein as if set forth in their

entirety.

Count 1 – Miller Act Payment Bond Claim

        14.    As the prime contractor on the Project, Solis procured a payment bond from

Travelers wherein Solis, as principal, and Travelers, as surety, bound themselves jointly and

severally for the protection of all persons supplying labor and material in the performance of the

work on the Project.

        15.    TTG supplied its Labor and Materials as a first-tier subcontractor at the request of

and by virtue of its agreement with Solis on the Project. After allowing appropriate credits and

offsets, there remains unpaid to TTG the sum of at least $25,319.80, exclusive of interest, cost,

and fees at the time of the institution of this suit for Labor and Materials it furnished as a first-

tier subcontractor.




[11390.001/1245319/1]                        Page 3 of 6                                   Complaint
              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 4 of 6



        16.    Solis and Travelers have failed and refused to pay TTG the sum of $25,319.80

before the expiration of a period of ninety (90) days after the day on which the last of the Labor

and Materials were furnished or supplied by TTG, for which claim is hereby made.

        17.    This suit has been commenced within one (1) year from the date upon which the

last of the Labor and Materials were supplied by TTG.

        18.    All of the Labor and Materials supplied by TTG on the Project to Solis were

supplied within the Western District of Texas, San Antonio Division.

                                  V.      Claims against Solis

        19.    The allegations stated above are incorporated herein as if set forth in their

entirety.

Count 2 – Breach of Contract

        20.    As stated above, Solis and TTG had an agreement for TTG to provide Labor and

Materials on the Project in exchange for payment.

        21.    TTG furnished the Labor and Materials described in its invoices and diligently

performed its obligations pursuant to its agreement with Solis. TTG’s Labor and Materials

conformed to the agreement of the parties.

        22.    Solis breached its contract with TTG by failure to pay TTG for the Labor and

Materials it furnished.

        23.    TTG has suffered damages in the amount of at least $25,319.80 exclusive of

interest, cost, and fees, for the Labor and Materials it furnished for Solis in connection with the

Project.

        24.    In the alternative, TTG avers that it substantially completed all its work for Solis

according to the agreement of the parties, until its performance was terminated or excused by




[11390.001/1245319/1]                        Page 4 of 6                                  Complaint
              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 5 of 6



reason of Solis’s breach of contract. The reasonable and necessary cost of remedying minor

defects or corrections to TTG’s work (if any actually exist) is less than $1,000.00.

Count 3 – Quantum Meruit

       25.     In the alternative, TTG would show that TTG’s above-described Labor and

Materials were furnished for the benefit of Solis, either at its specific direct request or with its

knowledge and consent. Solis accepted and received said Labor and Materials with knowledge

that TTG expected compensation from Solis therefor.

       26.     TTG’s said Labor and Materials benefited Solis, and the reasonable value of the

Labor and Materials furnished to Solis by TTG, which remain unpaid as of this date, is

$25,319.80.

Count 4 – Texas Trust Fund Claim

       27.     On information and belief, Solis is the trustee of the funds received for the Labor

and Materials furnished by TTG for the Project pursuant to Chapter 162.001, et seq., Texas

Property Code.

       28.     TTG supplied Labor and Materials for the Project and is a beneficiary of any

Trust Funds in the possession of Solis in connection with this Project. After allowing appropriate

credit for all payments and offsets, TTG remains unpaid in the amount of $25,319.80, which it

asserts as a Trust Fund Claim to the extent Solis has retained, used, disbursed, or otherwise

diverted Trust Funds without first paying TTG.

       29.     TTG’s claim pursuant to the Texas Trust Fund Act as stated above is asserted

against Solis. If, through the course of discovery in this lawsuit, further evidence is obtained

which gives rise to a claim(s) against individual(s) within Solis for diversion(s) of Trust Funds in




[11390.001/1245319/1]                        Page 5 of 6                                   Complaint
              Case 5:19-cv-01032 Document 1 Filed 08/26/19 Page 6 of 6



violation of the Texas Trust Fund Act, TTG will seek to amend this complaint to join individual

defendants at that time.

Count 5 – Attorneys’ Fees

       30.     TTG has agreed to pay the undersigned attorneys a reasonable and necessary fee

for their services and therefore seeks to recover such amounts from Solis pursuant to Texas Civil

Practice and Remedies Code 38.001, et seq., and any other applicable law, for the preparation

and trial of this case in United States District Court, and additional amounts in the event of an

appeal to the U. S. Circuit Court of Appeals and U. S. Supreme Court.

                                       Request for Relief

       WHEREFORE, The United States of America, for the use and benefit of TTG Electric

Co., Inc., prays for judgment against Defendants, jointly and severally, as set forth more

specifically above, for damages in the principal amount of no less than $25,319.80, for pre- and

post-judgment interest as allowed by law, together with attorneys’ fees, costs, and expenses.

                                                     Respectfully submitted,

                                                     GARDNER LAW
                                                     745 East Mulberry Avenue, Suite 500
                                                     San Antonio, Texas 78212
                                                     (210) 733-8191 – Telephone
                                                     (210) 733-5538 – Facsimile

                                                     By:    /s/ Bethany F. Beck
                                                            Bethany F. Beck
                                                            State Bar No. 24068486
                                                            bbeck@gardnertx.com
                                                            Thomas J. Walthall, Jr.
                                                            State Bar No. 20821600
                                                            twalthall@gardnertx.com

                                                     ATTORNEYS FOR TTG ELECTRIC
                                                     CO., INC.




[11390.001/1245319/1]                       Page 6 of 6                                  Complaint
